PER CURIAM:
In these consolidated appeals, Rodney Victor Harris appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaints without prejudice under 28 U.S.C. § 1915(e)(2)(B)(iii) (2000). We have reviewed the record and find that these appeals are frivolous. Accordingly, we dismiss the appeals on the reasoning of the district court. See Harris v. Gibb, No. CA-3-546-7 (W.D.Va. Aug. 27, 2003); Harris v. Steele, No. CA-03-550-7 (W.D.Va. Aug. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented *578in the materials before the court and argument would not aid the decisional process.

DISMISSED